Case 2:19-cv-02047-SHL-tmp Document 16 Filed 02/14/19 Page 1 of 2              PageID 76




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT TENNESSEE
                               WESTERN DIVISION


MECHANICAL CONTRACTORS
ASSOCIATION OF MEMPHIS, INC.;
WHITE PLUMBING & MECHANICAL
CONTRACTORS, INC.; and MORGAN &
THORNBURG, INCORPORATED,

       Plaintiffs,

v.                                                   Case No. 2:19-cv-02047-SHL-tmp

SHELBY COUNTY, TENNESSEE,
CAROLYN S. WATKINS and JOHN AND
JANE DOES 1-15,

       Defendants.


                               NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Edward L. Stanton III of Butler Snow LLP, hereby enters

his appearance as one of the attorneys of record for Defendants, Shelby County, Tennessee,

Carolyn S. Watkins, and John and Jane Does 1-15.

       DATED this 14th day of February, 2019.

                                          s/ Edward L. Stanton III
                                          Edward L. Stanton III (#18904)
                                          S. Keenan Carter (#23386)
                                          Kathryn K. Van Namen (#31322)
                                          BUTLER SNOW LLP
                                          6075 Poplar Avenue, 5th Floor
                                          Memphis, TN 38119
                                          T: (901) 680-7200
                                          F: (901) 680-7201
                                          Edward.Stanton@butlersnow.com
                                          Keenan.Carter@butlersnow.com
                                          Kate.Vannamen@butlersnow.com

                                          Attorneys for Defendants
Case 2:19-cv-02047-SHL-tmp Document 16 Filed 02/14/19 Page 2 of 2                        PageID 77



                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and exact copy of the foregoing has been served on all counsel of

record via the Court’s ECF system on this 14th day of February, 2019.


                                                s/ Edward L. Stanton III

46104734.v1




                                                   2
